Simmons & Company Energy Conference and UBS Energy/Utility Conference March 2, 2010 Ben Hatfield President & Chief Executive Officer Forward-Looking Statements nStatements in this presentation that are not historical facts are forward-looking statements within the “safe harbor” provision of the PrivateSecurities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words “anticipate,” “believe,”“could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, toidentify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future eventsaffecting us and are subject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficultto predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in orimplied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from ourforward-looking statements: our ability to successfully refinance our outstanding indebtedness and reduce our leverage; market demand for coal,electricity and steel; availability of qualified workers; future economic or capital market conditions; weather conditions or catastrophic weather-related damage; our production capabilities; consummation of financing, acquisition or disposition transactions and the effect thereof on ourbusiness; a significant number of conversions of our 9.00% Convertible Senior Notes due 2012 prior to maturity; our plans and objectives for futureoperations and expansion or consolidation; our relationships with, and other conditions affecting, our customers; availability and costs of keysupplies or commodities, such as diesel fuel, steel, explosives and tires; availability and costs of capital equipment; prices of fuels which competewith or impact coal usage, such as oil and natural gas; timing of reductions or increases in customer coal inventories; long-term coal supplyarrangements; reductions and/or deferrals of purchases by major customers; risks in or related to coal mining operations, including risks related tothird-party suppliers and carriers operating at our mines or complexes; unexpected maintenance and equipment failure; environmental, safety andother laws and regulations, including those directly affecting our coal mining and production, and those affecting our customers’ coal usage; abilityto obtain and maintain all necessary governmental permits and authorizations; competition among coal and other energy producers in the UnitedStates and internationally; railroad, barge, trucking and other transportation availability, performance and costs; employee benefits costs and laborrelations issues; replacement of our reserves; our assumptions concerning economically recoverable coal reserve estimates; availability and costsof credit, surety bonds and letters of credit; title defects or loss of leasehold interests in our properties which could result in unanticipated costs orinability to mine these properties; future legislation and changes in regulations or governmental policies or changes in interpretations orenforcement thereof, including with respect to safety enhancements and environmental initiatives relating to global warming or climate change;impairment of the value of our long-lived and deferred tax assets; our liquidity, including our ability to adhere to financial covenants related to ourborrowing arrangements;adequacy and sufficiency of our internal controls; and legal and administrative proceedings, settlements, investigationsand claims and the availability of related insurance coverage. nYou should keep in mind that any forward-looking statement made by us in this presentation or elsewhere speaks only as of the date on which the statements were made. See also the “Risk Factors” in our 2009 Annual Report on Form 10-K and subsequent filings with the SEC which arecurrently available on our website at www.intlcoal.com. New risks and uncertainties arise from time to time, and it is impossible for us to predictthese events or how they may affect us or our anticipated results. In light of these risks and uncertainties, you should keep in mind that any forward-looking statement made in this presentation might not occur. All data presented herein is as of December 31, 2009 unless otherwise noted. 2 ICG Highlights nStrong operating presence in 3 of 4 largest US coal-producingregions - Central Appalachia, Northern Appalachia & Illinois Basin nExtensive coal reserve holdings with 66% ownership nPlanned production growth is primarily from permitted undergroundmines with less exposure to environmental issues nStrong sales position with growing met coal portfolio n100% union-free workforce nSolid balance sheet with minimal long-term legacy liabilities Summary Statistics Market capitalization1: $780.4 million Coal reserves: billion tons Reserve life: Approximately 67 yrs Employees: 2009 tons sold:16.8 million 2009 tons produced:16.3 million 1Market capitalization is based on 179.0 million shares outstanding and a stock price of $4.36 as of February 26, 2010 3 §13 active mining complexes - 8 in Central Appalachia, 4 in Northern Appalachia, and 1 inIllinois Basin §Construction of flagship Tygart project is expected to resume in 2011 with initial productionin late Operating Strengthand Diversity 4 Production Growth Matched to Market Demand 1 Management’s estimate as of February 26, 2010 1 1 5 Significant Idle Production Capacity Available §Additional to current production and planned developments, nearly 3 million annual tons ofproduction capacity can be activated promptly in response to rising market demand –Operations representing approximately 2.15 million tons/year are held in “hot idle” statusand require only moderate equipment investment for restart –Another 0.75 million tons/year of production capacity are essentially permitted andavailable for development within a 6-12 month timeframe §These production sources are generally higher cost mines that were either idled or development-deferred in response to the weaker market of 2009 6 Tygart Represents World ClassProduction Opportunity §Tygart #1 is the first of 3 or more miningcomplexes planned for ICG’s 186 million tonHillman property in Northern WV –High Btu, low- to medium-sulfur steam andpremium high volatile met quality coal –Anticipating low costs due to longwallmining, owned property, and favorablegeology §Projected to produce up to 3.5 million tonsper year at full output (50% met/50% steam) –Startup in late 2012; full output mid-2014 –Targets a 40-50 million ton reserve area §Tygart expected to be one of ICG’s highestmargin operations due to low cost structureand premium met/thermal marketability §Favorable geographic position relative toAtlantic terminals and NE customer base 7 Excellent Reserve Position §ICG owns a larger portion of itsreserves than nearly all otherpublic producers –Met reserves 71% owned –Thermal reserves 64% owned §ICG controls 1.1 billion tons ofhigh-quality reserves that areprimarily high-BTU low-sulfurthermal and premium met coals % Ownership of Total Reserves Geographic Distribution of
